Citation Nr: 0605698	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  96-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic fungal 
infection.  


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted sufficient to reopen a 
service connection claim for fungal infection of the hands 
and feet.

In September 2001, the Board remanded the case to afford the 
veteran a personal hearing.  In July 2002, the veteran 
testified before the undersigned Veterans Law Judge sitting 
at the RO.  A transcript of the hearing is associated with 
the claims folder and has been reviewed.   

In January 2003, the Board found that new and material 
evidence had been submitted and reopened the veteran's 
service connection claim.  In November 2003, the Board 
remanded the issue for further development.  

The Board notes that initially the veteran claimed 
entitlement to service connection for a fungal infection of 
the hands and feet.  Subsequently, he asserted that in 
addition to his external fungal infection, he was having 
problems with an internal fungal infection, which he also 
related to service.  Given that the veteran has attributed 
both his external and internal fungal infections to service, 
the Board has recharacterized the issue as reflected on the 
title page of this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service medical records show a diagnosis of acute and 
transitory tinea cruris of the groin area, which resolved 
with treatment.  A chronic fungal infection is not shown to 
have been present during the veteran's military service, and 
the preponderance of the evidence is against a finding that 
the veteran's current fungal infection is related to any 
incident of such service.


CONCLUSION OF LAW

A chronic fungal infection, to include both internal and 
external infections, was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in February 2001, March 2004, April 2004, and August 2004.  
These letters collectively informed the veteran of the 
provisions of the VCAA.  More specifically, the February 2001 
letter notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal, but that he had to provide enough information so 
that VA could request the relevant records.  VCAA letters 
dated in February 2001 and March 2004 discussed the RO's 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Finally, the Board notes that the RO's VCAA 
letters dated in March 2004 and August 2004 contain a 
specific request that the veteran send copies of any relevant 
evidence that he has in his possession.  The February 2001, 
March 2004, and August 2004 letters also notified the veteran 
of his opportunity to submit additional evidence to support 
his appeal, as he was told to provide any additional 
pertinent evidence or information he had pertinent to his 
claim.  The veteran has not alleged that he has any evidence 
in his possession that is needed for a full and fair 
adjudication of this claim.

The Board acknowledges that the February 2001 VCAA letter is 
pertinent to the veteran's new and material claim; however, 
the issue of whether the veteran is entitled to service 
connection for fungal infection is a 'downstream issue' of 
the original new and material evidence claim.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Even though the veteran received additional notice regarding 
the downstream service connection issue in March 2004, April 
2004, and August 2004 letters, applying the foregoing GC 
opinion, such notice was not required, if the notice given on 
the underlying claim was adequate.  Therefore, the RO was not 
required to provide additional 38 U.S.C.A. § 5103(a) notice 
with respect to the issue currently before the Board.  

The RO issued a detailed statement of the case (SOC) in 
October 1995, as well as supplemental statements of the case 
(SSOCs) in July 1998, August 1999, November 2000, and August 
2005, in which the veteran and his representative were 
advised of all the pertinent laws and regulations regarding 
his claim.  Thus, the Board believes that appropriate notice 
has been given in this case.  Additionally, the Board notes 
that a substantial body of evidence was developed with 
respect to the veteran's claim, and that the SOC and SSOCs 
issued by the RO clarified why this particular claim was 
being denied, and of the evidence that was lacking.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims folder reflects 
that the August 2005 SSOC contains the pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the August 2005 SSOC.  For these reasons, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains private medical evidence from 
Providence Hospital dated from January 1996 to March 1998.  
The veteran identified treatment from such hospital prior to 
January 1996 and subsequent to March 1998.  Pursuant to the 
Board's November 2003 remand, the RO requested such medical 
records in March 2004, and the hospital did not respond.  In 
April 2004, the veteran was requested to complete another 
authorization for release form, as the one on file had 
expired.  Subsequent requests were made in October 2004 and 
March 2005, however, there has been no response from the 
hospital.  Given the numerous requests to obtain such records 
with no response, the Board finds that further attempts to 
secure such records would be futile.  

The claims folder also contains service medical records, VA 
treatment records, records from the Social Security 
Administration (SSA), as well as private medical evidence 
from S. Crump, ARNP, Dr. Merchant, and Dr. Ream (Department 
of Navy).  The RO afforded the veteran VA examinations in 
January 1998, May 2001, and a review of the veteran's case 
was conducted in August 2004.  As noted above, the veteran 
was afforded a personal hearing in July 2002.  The veteran 
has not indicated that he has any additional evidence to 
submit.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio 
v.Principi, 16 Vet. App. 183 (2002).  

Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, VA medical 
evidence, private medical evidence, and the veteran's 
contentions.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

VA and private medical evidence of record confirms that the 
veteran currently has been diagnosed with a fungal infection.  
In November 1993, the veteran was diagnosed with a chronic 
fungal infection of his hands and nails.  Review of a May 
2001 VA examination report includes a diagnosis of systemic 
fungal infection, intermittently symptomatic to various 
degrees, with accompanying external manifestations of 
perianal eruption and onychomycosis.  Given evidence of a 
current disability, the veteran has satisfied the first 
element of his service connection claim.  However, there is 
no evidence of a chronic fungal infection in service.  
According to his July 1995 notice of disagreement and a 
statement received in December 1997, the veteran indicated 
that during service, he developed a fungal infection on his 
feet and it spread throughout his body, including his 
intestinal tract.  However, review of the veteran's service 
medical records does not show a diagnosis of a fungal 
infection of the feet (or athlete's foot).  The Board 
acknowledges a June 1967 diagnosis of tinea cruris in the 
groin area.  Nevertheless, it appears that the veteran's in-
service rash was acute and transitory, and resolved with 
treatment, as the veteran's skin was noted as normal upon 
separation.   

The Board also finds that a preponderance of the evidence is 
against a finding that the veteran's current fungal infection 
is related to service.  After the veteran was examined in May 
2001 and diagnosed with a systemic fungal infection with 
accompanying external manifestations, the RO requested that 
the same examiner review the veteran's claims folder and 
provide an opinion as to whether the veteran's current fungal 
infection is related to service.  In August 2004, the VA 
examiner reviewed the veteran's case and concluded that it is 
unlikely that the veteran's current fungal infection is 
related to his period of service.  The examiner acknowledged 
the in-service diagnosis of tinea cruris in the groin area.  
He also reviewed and considered a March 1995 letter from Dr. 
Reams of the Department of the Navy, in which he discussed 
the remote possibility of skin fungus traveling, internally.  
Nevertheless, the examiner indicated that the diagnosis of 
tinea cruris is very common, and that it is extremely rare 
for tinea cruris to spread internally.  The examiner 
concluded that there is no evidence in the claims folder to 
suggest a link between the original tinea cruris in service 
and the veteran's current fungal infection, which manifests 
itself both internally and externally.  

The December 2004 report by S. Crump, R.N., notes a diagnosis 
of mycosis fungoides and indicated that the fungus of the 
hands and feet had resolved with treatment.  It was added 
that since the disability began in service, VA should 
evaluate the veteran for this problem.  As already discussed, 
the veteran only exhibited tinea cruris in service and that 
was acute.  The report by S. Crump does not acknowledge 
review of the veteran's service medical records and appears 
to be based on a history provided by the veteran.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).  

Although the veteran believes that his current fungal 
infection is attributable to his period of active service, 
his opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, the veteran's current fungal infection has not been 
attributed to an in-service event.  As the preponderance of 
the evidence is against the veteran's service connection 
claim, the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  Thus, the claim must 
be denied.


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


